Citation Nr: 1712267	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-11 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right leg neuropathy, to include as secondary to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1958 to July 1980, including service in the Republic of Vietnam.  Among other commendations, he was awarded the Combat Infantryman Badge and Purple Heart for his honorable service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen a previously denied claim for service connection for neuropathy of the right leg.  In a May 2016 decision, the Board granted the Veteran's claim to the limited extent that the Veteran's previous denial was reopened.  

In its May 2016 decision, the Board found that further development of the Veteran's substantive claim for service connection was required and directed the RO to schedule a VA examination to determine the nature and etiology of the Veteran's neurological condition.  Although the Veteran attended a neurological VA examination in September 2016, the Board finds that additional development is needed and the Board must again issue a remand to the Agency of Original Jurisdiction (AOJ).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in December 2014.  A copy of the hearing transcript has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



 REMAND

A remand is necessary to obtain an addendum opinion regarding the etiology of the Veteran's neurological disability of the right leg.  

As part of its duty to assist claimants in developing their claims, VA may be required in certain circumstances to provide a claimant with a VA medical examination.  38 U.S.C.A 5103A(d)(1) (West 2014).  However, whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

In accordance with the Board's May 2016 remand directives, the Veteran attended a VA medical examination in September 2016 to evaluate the etiology of the Veteran's neurological disability of the right leg.  However, the Board finds that the ultimate opinion of this examiner and the examination report that accompanies this opinion contain inconsistent findings and appear to rely on an inaccurate understanding of the Veteran's medical history.  

As a preliminary matter, the Board notes that the May 2016 VA examiner's characterization of the Veteran's neurological diagnosis is somewhat inconsistent.  In the examination report, this VA clinician reported a diagnosis of radiculopathy of the right lower extremity, yet in the opinion that accompanies this report, the examiner describes the Veteran's disability as "PN (sciatica)" (presumably, the examiner is using "PN" as an abbreviation for peripheral neuropathy).  

Here, the actual diagnosis of the Veteran's neurological disability is central to his claim for service connection.  The Veteran has specifically alleged that his disability should be characterized as a right leg neuropathy and further argues that his claim should be granted pursuant to 38 C.F.R. § 3.307, which allows for presumptive service connection for certain disabilities due to exposure to an herbicide agent.  38 C.F.R. § 3.309(e) identifies which disabilities may be presumptively service connected pursuant to 38 C.F.R. § 3.307.  Although early-onset peripheral neuropathy is included in this list of disabilities, 38 C.F.R. § 3.309(e) does not include radiculopathy as a condition that may be presumptively service connected due to exposure to an herbicide agent.  As such, an accurate description of the Veteran's current neurological disability is essential in adjudicating his claim.

The Board also recognizes that certain inconsistencies appear in this May 2016 VA examination report.  Namely, although this clinician reported that the Veteran had denied low back pain or degenerative changes, the examiner subsequently indicated that the Veteran had reported a history of degenerative changes to the lumbar spine.  Similarly, this VA examiner reported in her opinion that the first documentation "of sciatica" is from the Veteran's private physician who dates treating the Veteran for sciatica back to 2000.  However, a review of the Veteran's private treatment records with Dr. F include a treatment note from August 1999, which includes a report of degenerative disc disease of the lumbar spine with radiculopathy.  Finally, the Board notes that the May 2016 VA examiner did not address the September 2006 or September 2011 opinions from Dr. F that the Veteran has a diagnosis of peripheral neuropathy and that the Veteran's leg pain is caused by an in-service injury and exposure to Agent Orange.

Overall, the Board finds that this examination report lacks the necessary clarity in describing the Veteran's medical history, current diagnosis, and the medical opinion evidence that appears in the Veteran's claims file.  As such, it is not adequate pursuant to D'Aries and an addendum opinion is required to allow VA to satisfy its duty to assist the Veteran in developing his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an adequate VA addendum opinion regarding the Veteran's claim of entitlement to service connection for a neurological disability of the right leg.  The VA medical professional is to review the entire claims file, including a copy of this remand, and such review should be noted in the resulting report.  All testing deemed necessary, to include a full VA in-person examination if deemed appropriate, must be conducted.

The medical professional is asked to provide an opinion regarding the following items:

a)  What neurological conditions are currently present in the Veteran's right leg?  The examiner is specifically requested to comment on whether peripheral neuropathy is present in the Veteran's right leg, irrespective of any other neurological disability that is present in this extremity.
   
b)  For each diagnosed condition, the medical professional is asked if it is at least as likely as not (50 percent or greater probability) that the condition had its onset during military service, or is otherwise related to military service.
   
c)  The medical professional is asked to specifically consider and comment on a September 2006 and a September 2011 statement by Dr. F regarding the etiology of a right leg neurological disability.  

2.  The medical professional must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the medical professional is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

3.  Following completion of the foregoing, readjudicate the Veteran's claims for service connection for a right leg neurological disability.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




